Citation Nr: 0024198	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
syndrome, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had certified active service from January 1968 to 
April 1976, May 1989 to September 1989, October 1989 to March 
1990, and from April 1990 to August 1991 with additional 
periods of active duty for training and/or inactive duty for 
training.  This matter came before the Board of Veterans' 
Appeals (hereinafter "the Board") on appeal from a January 
1994 rating decision of the Jackson, Mississippi Regional 
Office (hereinafter "the RO") which continued a 10 percent 
disability evaluation for the veteran's service-connected 
chronic lumbar syndrome.  A June 1996 rating decision, in 
pertinent part, increased the disability evaluation assigned 
for the veteran's service-connected lumbar spine disorder to 
20 percent.  In a March 1998 decision, the Board granted a 40 
percent disability evaluation for the veteran's service-
connected chronic lumbar syndrome.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In April 
2000, the Court granted Appellee's Motion for Partial Summary 
Affirmance and Partial Remand, in part; vacated the Board's 
March 1998 decision; and remanded the veteran's appeal to the 
Board for readjudication in a manner consistent with the 
Court's April 2000 Order.  Specifically, the Court's Order 
concluded that the Board had erred in failing to provide 
sufficient reasons and bases for its failure to address 
referral of the veteran's claim for consideration of the 
appropriateness of assigning an increased evaluation on an 
extraschedular basis.  The Court also noted that the veteran 
had suggested, subsequent to the Board's decision, that 
medical evidence may be in the possession of VA physicians 
that the Board did not consider.  The Court concluded that a 
remand was therefore necessary on a schedular basis as well.  
The veteran is presently represented in this appeal by a 
private attorney.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
chronic lumbar syndrome.  In reviewing the record, the Board 
notes that the veteran was last afforded a VA orthopedic 
examination in September 1995.  At that time, he complained 
of continued low back pain with occasional shooting pain into 
his back and into both legs down to the level of the knees.  
The examiner noted that the veteran moved with some degree of 
stiffness and that he was able to stand erect.  No spasm or 
tenderness was noted.  Flexion of the lumbar spine was 50 
degrees and extension was 5 degrees.  The examiner reported 
that the veteran had increased pain on extremes of motion, 
extension greater than flexion.  The impression was chronic 
lumbar syndrome with history of injury and history of 
magnetic resonance imaging study with evidence of disc 
rupture.  A September 1995 radiological report, as to the 
veteran's lumbosacral spine, noted spondylolysis of the L5 
vertebra without significant spondylolisthesis.  It was also 
observed that the L4-L5 disc space was narrow and suggested 
chronic disc disease.  Additionally, the Board observes that 
an October 1995 VA neurological examination report indicated, 
as to an impression, that the neurological examination was 
unremarkable.  The examiner commented that the veteran had 
severe low back pain and was moderately disabled from it.  

Further, the Board observes that the veteran continued to 
receive treatment for his service-connected lumbar spine 
disorder subsequent to the September 1995 VA orthopedic 
examination and October 1995 VA neurological examination.  VA 
treatment records dated from November 1995 to January 2000, 
which were not of record at the time of the Board's March 
1998 decision, but have been subsequently associated with the 
claims file, referred to treatment for disorders including 
the veteran's lumbar spine disorder.  A September 1997 VA 
treatment entry noted that the veteran reported episodes of 
intense back pain with certain activity such that he could 
not walk and even breathing was painful.  As to an 
impression, it was noted that the veteran had back pain at L5 
which would occasionally worsen with numbness in the distal 
upper and lower extremities.  A May 1998 entry indicated an 
assessment of chronic low back pain and actual left L4/L5 
radiation (L4) and pars defect at L4/S1.  An August 1999 
entry also noted that the veteran was seen with chronic neck 
and back pain.  It was noted that an X-ray showed a pars 
defect at L5/S1 and that surgery was recommended.  

The Board also observes that in his pleadings before the 
Court, the veteran reported that in "March 1998", he was 
suddenly called back to the Jackson, Mississippi VA Medical 
Center and told that his back had been "broken all the 
time".  The veteran reported that he was told that he should 
have surgery as soon as possible so that "titanium rods and 
screws could be put in place to stabilize the break".  The 
veteran indicated that he had been fitted with a "trunk 
brace" to wear until he had surgery.  

The Board notes that the Court has held that in assigning a 
disability evaluation, the VA must consider the effects of 
the disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  Additionally, the 
Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, when the medical evidence is inadequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Therefore, in light of the 
Court's April 2000 Order, the lack of a contemporaneous 
examination as to the veteran's service-connected lumbar 
spine disorder, the medical evidence of possible worsening of 
the veteran's service-connected disorder and given the nature 
of the veteran's contentions as well as the Court's holdings 
in DeLuca, Schafrath, Colvin and Halstead, the Board 
concludes that additional VA orthopedic and neurological 
examinations would be helpful in resolving the issues raised 
by the instant appeal.  

Further, the Board observes that treatment records subsequent 
to January 2000 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request that the 
veteran provide information as to medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to 
his service-connected lumbar spine 
disorder from January 2000 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities, including the 
Jackson, Mississippi VA Medical Center, 
and request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations in order to determine the 
present nature and severity of his 
service-connected chronic lumbar 
syndrome.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner(s) should specifically indicate, 
in degrees, the extent to which there is 
any limitation of motion of the lumbar 
spine to include the active and passive 
ranges of motion and any limitation of 
function of the parts affected by 
limitation of motion.  Normal motion 
capabilities should also be specified.  
The examiner(s) are requested to 
specifically address the criteria 
indicated pursuant to diagnostic code 
5293.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, should 
reconsider the issue on appeal giving 
consideration to any additional evidence 
obtained.  The matter of whether an 
extraschedular evaluation is 
appropriately assignable in this instance 
should be referred, pursuant to 
instructions from the Court, to the 
Director of the Compensation and Pension 
Service or the Undersecretary of 
Benefits.  A supplemental statement of 
the case should also be prepared and 
issued.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




